UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

UTICA MUTUAL INSURANCE
COMPANY,

                    Plaintiff,

             -v-                         6:13-CV-995

CENTURY INDEMNITY COMPANY,
as Successor to CCI Insurance Company,
as Successor to Insurance Company of
North America,

                    Defendant.

--------------------------------

APPEARANCES:                             OF COUNSEL:

HUNTON ANDREWS KURTH LLP                 SYED S. AHMAD, ESQ.
Attorneys for Plaintiff                  LATOSHA M. ELLIS, ESQ.
2200 Pennsylvania Avenue, NW             PATRICK M. MCDERMOTT, ESQ.
Washington, DC 20037                     WALTER J. ANDREWS, ESQ.




O'MELVENY, MYERS LAW FIRM                BRAD M. ELIAS, ESQ.
Attorneys for Defendant                  NATHANAEL T. EVERHART, ESQ.
7 Times Square                           TANCRED V. SCHIAVONI, ESQ.
Times Square Tower                       VINCENT S. WEISBAND, ESQ.
New York, NY 10036                       REDWAN SALEH, ESQ.

E STEWART JONES HACKER MURPHY, LLP       JAMES E. HACKER, ESQ.
Attorneys for Defendant
28 Second Street
Troy, NY 12180

DAVID N. HURD
United States District Judge
                                ORDER ON MOTIONS IN LIMINE

         A jury trial in this matter is scheduled to begin on Monday, September 16, 2019 at

9:30 a.m. in Utica, New York. The parties have moved in limine seeking rulings on the

admissibility of certain matters. Dkt. Nos. 549-57, 564, 592, 594-96. T hose motions have

been fully briefed. Dkt. Nos. 573-92, 603, 606-08.

         The standard governing a motion in limine is set forth in detail in this Court's recent

opinion in Walker v. Schult, 365 F. Supp. 3d 266, 274-75 (N.D.N.Y. 2019) and will not be

repeated here. Briefly stated, however, "[e]vidence should be excluded on a motion in limine

only when the evidence is clearly inadmissible on all potential grounds." Id. (citation

omitted). Accordingly, "[t]he trial judge may reserve judgment on a motion in limine until trial

to ensure the motion is considered in the proper factual context." Id.

         Upon review, Century's ninth, eleventh, and twelfth motions in limine will be granted

because Utica Mutual has not opposed those requests. However, upon review of the parties'

other filings in light of the governing standard set forth in Walker, several of these motions

must be denied without prejudice to renew at an appropriate time during the course of the

trial.

         Therefore, it is

         ORDERED that

         1. Century's omnibus motion in limine (Dkt. No. 564) is GRANTED in part and

DENIED in part;

         2. Century's first motion in limine to preclude decisions from other actions is

GRANTED;



                                                 -2-
      3. Century's second motion in limine to preclude mediators' findings from the

California Case of Cannon Electric v. Affiliated FM Ins. Co. is GRANTED;

      4. Century's third motion in limine to preclude Utica from offering extrinsic evidence of

an unambiguous legal contract is DENIED without prejudice to renew;

      5. Century's fourth motion in limine to preclude Utica from offering testimony on

issues on which it claimed privilege throughout discovery is GRANTED;

      6. Century's fifth motion in limine to preclude Utica's lawyer fact witnesses from

offering opinion testimony or legal opinions is DENIED without prejudice to renew;

      7. Century's sixth motion in limine to preclude Utica from calling undisclosed lawyer

expert witness Stefanie Walterick is DENIED without prejudice to renew;

      8. Century's seventh motion in limine to preclude certain testimony of lawyer-expert

Andrew Maneval is DENIED without prejudice to renew;

      9. Century's eighth motion in limine to preclude cumulative expert testimony is

DENIED without prejudice to renew;

      10. Century's ninth motion in limine to preclude Utica from offering undisclosed expert

opinions is GRANTED;

      11. Century's tenth motion in limine to preclude Utica from offering testimony about

treaty reinsurance that it withheld from discovery is GRANTED;

      12. Century's eleventh motion in limine to preclude evidence of financial hardship is

GRANTED;

      13. Century's twelfth motion in limine to preclude evidence of charitable giving is

GRANTED;



                                             -3-
      14. Century's thirteenth motion in limine to preclude Utica from offering into evidence

designated portions of depositions taken in the California Case of Cannon Electric v.

Affiliated FM Insurance Co. is GRANTED;

      15. Century's motion (Dkt. No. 592) to preclude evidence of litigation reserves is

GRANTED;

      16. Utica Mutual's (Dkt. No. 549) motion in limine No. 1 to preclude certain evidence

of disputes with other reinsurers is GRANTED;

      17. Utica Mutual's (Dkt. No. 550) motion in limine No. 2 to preclude certain evidence

of other insurers' interpretations is GRANTED;

      18. Utica Mutual's (Dkt. No. 551) motion in limine No. 3 to preclude certain references

to NICO, Berkshire Hathaway, and Warren Buffet is GRANTED;

      19. Utica Mutual's (Dkt. No. 552) motion in limine No. 4 to preclude Bernd Heinze

from testifying about certain legal issues is DENIED without prejudice to renew;

      20. Utica Mutual's (Dkt. No. 553) motion in limine No. 5 to preclude evidence about

alleged conditions precedent to the 1975 contract is DENIED without prejudice to renew;

      21. Utica Mutual's (Dkt. No. 554) motion in limine No. 6 to preclude evidence about

R&Q's alleged responsibility for the 1975 agreement is GRANTED;

      22. Utica Mutual's (Dkt. No. 555) motion in limine No. 7 to preclude evidence about

whether Utica needed to obtain consent to the def ense endorsement is DENIED without

prejudice to renew;

      23. Utica Mutual's (Dkt. No. 556) motion in limine No. 8 to preclude Century from

using the phrase "two sets of books" is DENIED without prejudice to renew; and



                                             -4-
      24. Utica Mutual's (Dkt. No. 557) motion in limine No. 9 to preclude evidence about

the alleged lack of certain aggregate limits is DENIED without prejudice to renew.

      IT IS SO ORDERED.




Dated: September 13, 2019
       Utica, New York.




                                             -5-
